Case 2:20-cv-00605-AWA-RJK Document 58 Filed 09/10/21 Page 1 of 3 PageID# 515




                    UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                             Norfolk Division



BRYAN LEE BREWER, #71691-018,

                    Petitioner,

v.                                                  ACTION NO.      2:20cv605

ACTING WARDEN WILSON (formerly
Warden Andrews),1

                    Respondent.


                                   FINAL ORDER

      This matter was initiated by petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241. ECF No. 1. Petitioner Bryan A. Brewer, a federal prisoner convicted

and sentenced in the Middle District of Florida and housed in the Federal

Correctional Institution in Petersburg, Virginia, has submitted a petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241 challenging his Bureau of Prisons

“(“BOP”) custody score. Id. at 2, 8.

      The petition was referred to a United States Magistrate Judge for report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and

Local Civil Rule 72 of the Rules of the United States District Court for the Eastern



1Respondent acknowledges that Acting Warden Wilson is the proper Respondent in
this action, as Petitioner asserts, because Warden Andrews is no longer the current
Warden at FCI Petersburg. See Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004) (the
“default rule is that the proper respondent is the warden of the facility where the
prisoner is being held”). ECF No. 56.
Case 2:20-cv-00605-AWA-RJK Document 58 Filed 09/10/21 Page 2 of 3 PageID# 516




District of Virginia. The Magistrate Judge’s Report and Recommendation

recommends granting Respondent’s Motion to Dismiss (ECF No. 19), denying

Petitioner’s motions for summary judgment (ECF Nos. 9, 12, 18, 37), and denying and

dismissing without prejudice the petition for writ of habeas corpus (ECF No. 1). Mr.

Brewer filed objections to the Report and Recommendation, and Respondent filed a

response to the objections. ECF Nos. 47, 48.

      The Court has reviewed the record and examined Mr. Brewer’s objections to

the Report and Recommendation, and has made de novo findings with respect to the

portions to which objections were made. The Court accepts the findings and

recommendations set forth in the Report and Recommendation, and it is ORDERED

that Respondent’s Motion to Dismiss (ECF No. 19) is GRANTED; Petitioner’s

Motions for Summary Judgment (ECF Nos. 9, 12, 18, 37) are DENIED; and the

petition for writ of habeas corpus (ECF No. 1) is DENIED and DISMISSED

WITHOUT PREJUDICE. It is further ORDERED that Judgment be entered in

favor of Respondent.

      Mr. Brewer’s request for an evidentiary hearing (ECF No. 47, at 3), and Motion

for an Injunction (ECF No. 49), are DENIED because the Court lacks subject matter

jurisdiction to address any possible merits to his claim. See Schriro v. Landrigan, 550

U.S. 465, 474 (2007). Similarly, Mr. Brewer’s Motion for “Relief and Sanctions” (ECF

No. 54) must be denied because of a lack of subject matter jurisdiction, and because

Petitioner has failed to demonstrate that any claims of retaliation or other alleged




                                          2
Case 2:20-cv-00605-AWA-RJK Document 58 Filed 09/10/21 Page 3 of 3 PageID# 517




bases for relief were raised properly or properly exhausted through the BOP’s

administrative remedy program.

      Mr. Brewer has failed to demonstrate “a substantial showing of the denial of a

constitutional right,” and, therefore, the Court declines to issue any certificate of

appealability pursuant to Rule 22(b) of the Federal Rules of Appellate Procedure. See

Miller-El v. Cockrell, 537 U.S. 322, 327, 335–36 (2003).

      Mr. Brewer is ADVISED that because a certificate of appealability is denied

by this Court, he may seek a certificate from the United States Court of Appeals for

the Fourth Circuit. Fed. R. App. P. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Ct.

11(a). If Mr. Brewer intends to seek a certificate of appealability from the

Fourth Circuit, he must do so within thirty (30) days from the date of this

Final Order. Mr. Brewer may seek such a certificate by filing a written

notice of appeal with the Clerk of the United States District Court, United

States Courthouse, 600 Granby Street, Norfolk, Virginia 23510. The Clerk

shall please forward a copy of this Final Order to Mr. Brewer and counsel of record

for Respondent.



                                       _______________/s/___________________
                                            Arenda L. Wright Allen
                                           United States District Judge
September 10, 2021
Norfolk, Virginia




                                          3
